Case: 2:19-cv-00178-DLB-CJS Doc #: 24 Filed: 08/04/20 Page: 1 of 2 - Page ID#: 167




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              NORTHERN DIVISION
                                 AT COVINGTON

CIVIL ACTION NO. 19-178-DLB

LATIF CONWAY                                                               PLAINTIFF


v.                                       ORDER


SWIFT TRANSPORTATION CO.
OF ARIZONA LLC, et al.                                                  DEFENDANTS

                                *** *** *** *** *** ***
       This matter is before the Court upon the June 30, 2020 Report and

Recommendation (“R&R”) of United States Magistrate Judge Candace J. Smith (Doc.

# 23), wherein she recommends that Defendants’ Motion for Judgment be granted. No

objections having been filed, and the time to do so having now expired, the R&R is ripe

for the Court’s consideration. The Court having reviewed the R&R, concluding that it is

sound in all respects, and being otherwise sufficiently advised,

       IT IS ORDERED as follows:

       (1)   The Magistrate Judge’s Report and Recommendation (“R&R”) (Doc. # 23)

is hereby ADOPTED as the findings of fact and conclusions of law of the Court;

       (2)   The Defendants’ Motion for Judgment (Doc. # 17) is hereby GRANTED;

       (3)   This matter be and is hereby DISMISSED AND STRICKEN from the Court’s

active docket; and

       (4)   A separate Judgment will be filed concurrently herewith.




                                            1
Case: 2:19-cv-00178-DLB-CJS Doc #: 24 Filed: 08/04/20 Page: 2 of 2 - Page ID#: 168




       This 4th day of August, 2020.




J:\DATA\ORDERS\Cov2019\19-178 Order adopting R&R.docx




                                            2
